Citation Nr: 0528250	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a disability of the 
right lower extremity.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a bilateral eye 
disability.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of scalp 
laceration.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected right leg scar.

7.  Entitlement to service connection for a headache 
condition.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).



Procedural history

The RO denied the veteran service connection for a right knee 
disability, a disability of the right lower extremity, and 
residuals of a scalp laceration in a May 1970 rating 
decision.  Service connection was denied for a bilateral eye 
disability in a May 1993 rating decision, which also declined 
to reopen the veteran's claim for service connection for a 
right knee disability on the ground that new and material 
evidence had not been submitted. 

In February 2003, the veteran requested that his previously 
denied service-connection claims be reopened.  He also 
submitted original service connection claims for a left knee 
disability, a headache condition and bilateral hearing loss, 
as well as an increased rating claim for his service-
connected right leg scar.  

In an April 2004 rating decision, the RO declined to reopen 
the veteran's previously denied service-connection claims for 
a right knee disability, a disability of the right lower 
extremity, residuals of a scalp laceration, and a bilateral 
eye disability.  The same rating decision also denied service 
connection for a left knee disability.  A June 2004 RO rating 
decision denied service connection for bilateral hearing loss 
and a headache condition and in addition denied the veteran's 
claim for a compensable rating for his service-connected 
right leg scar.  The veteran subsequently perfected an appeal 
as to each of these issues.

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in June 2005.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The April 2003 rating decision also denied service connection 
to residuals of asbestos exposure.  Although the veteran 
initially disagreed with this decision, he did not perfect an 
appeal as to this issue.  Indeed, he specifically indicated 
in a VA Form 9 received in March 2004 that he wished "to 
withdraw [his] appeal on the issue of service connection for 
asbestos exposure."  The issue is therefore not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The issues of service connection for a headache condition and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in May 1993 declined the 
veteran's request to reopen his previously denied service 
connection claim for a right knee disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's May 1993 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for a right knee disability on the 
merits.

3.  An unappealed rating decision in May 1970 declined the 
veteran's request to reopen his previously denied service 
connection claim for a disability of the right lower 
extremity.  

4.  The evidence associated with the claims file subsequent 
to the RO's May 1970 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for a disability of the right lower 
extremity on the merits.

5.  An unappealed rating decision in May 1993 denied the 
veteran's service connection claim for a bilateral eye 
disability.  

6.  The evidence associated with the claims file subsequent 
to the RO's May 1993 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for a bilateral eye disability on 
the merits.

7.  An unappealed rating decision in May 1970 denied the 
veteran's service connection claim for residuals of a scalp 
laceration.

8.  The evidence associated with the claims file subsequent 
to the RO's May 1970 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for residuals of a scalp laceration 
on the merits.

9.  A preponderance of the medical and other evidence does 
not show that the veteran's left knee disability is related 
to his period of service or to a service-connected 
disability.

10.  The veteran's service-connected right leg scar is 
asymptomatic and largely nondiscernable with the exception of 
a small fascial deficit above the ankle.

11.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
leg scar, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a right knee disability is not reopened.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2004).

2.  The May 1970 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a disability of the right lower extremity is not reopened.  
38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2004).

3.  The May 1993 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a bilateral eye disability is not reopened.  38 U.S.C.A. §§  
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2004).

4.  The May 1970 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
residuals of a scalp laceration is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2004).

5.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

6.  The criteria for a compensable disability rating for a 
right leg scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7805 
(2004).

7.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously denied service 
connection claims for a right knee disability; a right lower 
extremity disability, a bilateral eye disability, and 
residuals of a head injury.  He also seeks service connection 
for a left knee disability, which he claims both on a direct 
basis and as secondary to his right knee disability, as well 
as a compensable rating for his service-connected right lower 
extremity scar.  As is noted elsewhere in the decision, the 
remaining two issues on appeal, concerning service connection 
for a headache condition and bilateral hearing loss, are 
being remanded for additional development.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January and November 2004 statements of the 
case (SOCs) and the September 2004 supplemental statement of 
the case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, letters were sent to the veteran in March 
2003, October 2003, and March 2004, which were specifically 
intended to address the requirements of the VCAA.  The March 
2003 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, OR an 
event in service causing injury or disease;" "a current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service."  

The March 2003 letter also informed the veteran that to 
reopen his previously denied service-connection claims, new 
and material evidence must be submitted.  The letter 
specifically noted that to "qualify as 'new evidence,' it 
must be submitted to VA for the first time," and that to 
"qualify as 'material evidence,' the additional information 
must bear directly and substantially upon the issue for 
consideration."

Moreover, with respect to the increased rating claim, the 
March 2003 letter notified the veteran that entitlement "to 
an increased evaluation of your service connected 
disabilities requires current medical evidence that your 
disability has increased in severity."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal Agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal Agency" including "State or local 
governments, private doctors and hospitals, or current or 
former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2003 letter advised the veteran to 
supply "the name of the person, agency, or company who has 
records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims in 
April 2003 and June 2004.  Therefore, there is no prejudice 
to the veteran in proceeding to consider these claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive private and VA treatment records, multiple 
statements from the veteran's fellow servicemen, and the 
reports of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned VLJ at a videoconference 
hearing in June 2005.  

Pertinent Law and Regulations

The following law and regulations generally apply to the 
veteran's claims to reopen his previously denied service-
connection claims.  Additional law and regulations will be 
discussed where appropriate in connection with specific 
issues.  

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including arthritis, when manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2004).  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in February 2003, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

Factual Background

The RO denied the veteran's service-connection claim for a 
right knee disability in a May 1970 rating decision.  
Subsequently, the RO declined to reopen the claim in a May 
1993 rating decision.  The veteran did not appeal either 
decision.  

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed May 1993 rating 
decision.  

The "old" evidence

At the time of the May 1993 rating decision, the evidence of 
record included the veteran's service medical records, the 
report of a February 1970 VA examination, medical records 
from Doctor's Hospital in Shreveport, Louisiana dated in 
October 1983, and a statement from G.L.R.  

The veteran's service medical records reflect the veteran's 
complaints of right knee locking in December 1967.  A growth 
on the side of the right knee, which was later diagnosed as a 
cyst of the lateral meniscus, was also noted in June 1968.  

A VA examination in February 1970 was pertinently negative 
for any right knee pathology; however, medical records from 
Doctor's Hospital reflect that the veteran underwent a 
lateral meniscectomy in October 1983 to repair a cystic torn 
lateral meniscus.  The veteran's postoperative course was 
noted as "uneventful."  

In an April 1992 statement, G.L.R., another soldier from the 
veteran's unit, reported that he remembered the veteran 
experiencing knee problems on multiple occasions in service.

The May 1993 rating decision

In May 1993, the RO declined to reopen the veteran's claim 
for service connection for a right knee disability, because 
none of the evidence of record showed a relationship between 
the veteran's military service, or any incident thereof, and 
any current right knee disability.

The veteran was notified of the May 1993 decision and of his 
appeal rights by letter from the RO dated May 27, 1993.  He 
did not appeal.  

In February 2003 he requested that his claim be reopened.  
After the RO refused to do so, this appeal followed.

The additionally-submitted evidence

The evidence added to the record since the May 1993 rating 
decision consists of VA treatment records, the report of an 
April 2004 VA examination, and the transcript of the February 
2005 Board videoconference hearing.  This evidence will be 
analyzed below.

Analysis

The unappealed May 1993 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a right knee disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
relationship between the veteran's current right knee 
disability and his military service.

VA treatment records submitted since the May 1993 rating 
decision reflect treatment for a number of right knee 
conditions, including: maceration of the lateral meniscus, 
tearing of the medial meniscus, multifocal chondromalacia, 
and osteoarthritis of the right knee joint.  These records do 
not, however, include any statement or opinion serving to 
relate the veteran's current right knee disabilities to his 
military service.  

The additionally-submitted VA treatment records serve to 
establish a fact which was known in 1993 and which was not in 
dispute, namely that the veteran currently has right knee 
disabilities.  These records do not, however, serve to relate 
the veteran's current right knee disability and his period of 
active duty.  The Court has repeatedly held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The 
additionally-submitted VA treatment records therefore do not 
raise a reasonable possibility of substantiating the claim.

The additionally-submitted evidence also consists of the 
opinion of the April 2004 VA examiner, who determined that 
the veteran's right knee symptomatology is unrelated to his 
time in service.  Although it is new, because this opinion is 
contrary to the veteran's claim, it is not material and does 
not suffice to reopen the claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].

To the extent that the veteran is himself contending that his 
right knee disabilities had their genesis in military 
service, such is duplicative of similar contentions raised in 
the past and is therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, while the veteran is 
competent to present information as to his symptoms, as a 
layperson without medical training he is not competent to 
make a medical determination regarding the etiology of his 
current right knee disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, in Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In short, there is still no competent medical evidence that 
the veteran's current right knee disability is related to his 
time in service.  The evidence which has been presented since 
May 1993 rating decision therefore does not raise the 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2004).  The claim accordingly cannot be 
reopened.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a right knee disability 
is unsuccessful.  The recently-submitted evidence not being 
both new and material, the claim of service connection for a 
right knee disability is not reopened, and the benefit sought 
on appeal remains denied.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the right lower extremity.

The veteran also seeks to reopen his previously-denied 
service connection claim for a disability of the right lower 
extremity.

Factual Background

The RO denied the veteran's service-connection claim for a 
disability of the right lower extremity in a May 1970 rating 
decision.  He did not appeal.  As with the veteran's attempt 
to reopen his service-connection claim for a right knee 
disability, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether a 
claimant has submitted new and material evidence with respect 
to that claim after the last final denial.  In this case, the 
last final denial is the unappealed May 1970 rating decision.  

The "old" evidence

At the time of the May 1970 rating decision, the evidence of 
record included the veteran's service medical records and the 
report of a February 1970 VA examination.  The veteran's 
service medical records reflect that in July 1969 he was 
treated for a bruised right tibia with a large contusion and 
hematoma, which the veteran contends was the result of a fall 
on a construction site.  On VA examination in February 1970, 
no residuals of this injury were identified with the 
exception of a small scar on the pretibial area just above 
the right ankle [service connection has been granted for this 
scar, and the rating therefore will be discussed below].  

The May 1970 rating decision

In May 1970, the RO denied service-connection for a 
disability of the right lower extremity, with the exception 
of the scar above the right ankle.  The basis of the decision 
was that no right lower extremity disability was identified 
on examination with the exception of a small scar, for which 
service connection was granted.  The veteran did not appeal 
that decision.  In February 2003, however, he requested that 
his claim be reopened.  After the RO refused to do so, this 
appeal followed.

The additionally-submitted evidence

The evidence added to the record since the May 1970 rating 
decision consists of  VA treatment records, the report of an 
April 2004 VA examination, and the transcript of a February 
2005 Board hearing.  This evidence will be analyzed below.

Analysis

The unappealed May 1970 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a right knee disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
current disability of the right lower extremity and whether 
such is related to the veteran's military service.  

The additionally-submitted VA treatment records are 
completely negative for complaint or treatment regarding a 
disability of the right lower extremity.  The only mention of 
right lower extremity symptomatology (excluding the 
previously-discussed right knee disability) came in a July 
2004 progress note in which a VA examiner noted that the 
veteran's right hallices longus muscles has a scar over it 
with a deficit in it where a piece of rebar went through and 
pithed the muscles in July 1969.  These records thus serve to 
establish a fact which was well established in May 1970 and 
which was not in dispute, namely that the veteran has a 
(service-connected) scar above the right ankle as a result of 
his July 1969 accident.  No other residuals of this injury 
were identified.  

Similarly, a June 2004 VA examination report identified no 
residuals of the right lower extremity injury (including a 
finding of no scar present).  The April 2004 VA examiner 
similarly determined after examining the veteran that no 
residuals from the 1969 injury were present.  

Since no symptoms of a right leg disability have been 
clinically identified, the additionally received medical 
evidence does not raise any reasonable possibility of 
substantiating the claim.  See Cornele and Villalobos, both 
supra.  Accordingly, such evidence is not material and does 
not suffice to reopen the claim.

Finally, to the extent the veteran is contending that a right 
lower extremity disability beyond his service-connected scar 
currently exists, such statements duplicative of similar 
contentions raised in the past and are therefore not new.  
See Reid, supra.  In any event, as noted above, as a 
layperson without medical training, the veteran is not 
competent to make a medical determination regarding the 
existence of a current disability of the right lower 
extremity.  See Espiritu, supra.  

Because there is still no competent medical evidence that a 
right lower extremity disability currently exists and is 
related to the veteran's military service, the claim cannot 
be reopened.  The evidence which has been presented since the 
May 1970 rating decision therefore does not raise the 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2004).  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a disability of the 
right lower extremity is unsuccessful.  The recently-
submitted evidence not being both new and material, the claim 
of service connection for a disability of the right lower 
extremity is not reopened and the benefit sought on appeal 
remains denied.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

The veteran also seeks to reopen his previously denied 
service connection claim for an eye disability.  He claims 
that his current eye disabilities were either the result of 
an in-service head injury or the product of two separate eye 
injuries he sustained while on active duty.

Factual Background

The RO denied the veteran's service-connection claim for a 
bilateral eye disability in a May 1993 rating decision.  He 
did not appeal.  As explained in detail above, before the 
Board can evaluate the merits of a previously denied claim, 
it must first determine whether a claimant has submitted new 
and material evidence with respect to that claim after the 
last final denial.  With respect to the veteran's service-
connection claim for a bilateral eye disability, the last 
final denial is the unappealed May 1993 rating decision.  



The "old" evidence

At the time of the May 1993 rating decision, the evidence of 
record included the veteran's service medical records, the 
report of a February 1970 VA examination, and multiple 
statements from R.C.  

The veteran's service medical records reflect that he was 
treated for complaint of a foreign body in the left eye in 
November 1966.  A small particle of what appeared to be sand 
was removed, and no injury or abrasion to the conjunctiva or 
cornea was observed.  Again in October 1967 the veteran was 
treated for a foreign body, this time in his right eye, which 
caused a "very small corneal abrasion."  In June 1969, the 
veteran also complained of blurring and watering of the eyes 
of over one month duration.  An accompanying ophthalmological 
examination was pertinently negative.  Service records also 
indicate that in May1967 the veteran was struck in the top of 
the head with a piece of cast iron.  No visual deficits were 
immediately reported following this injury.

On VA examination in February 1970, the veteran's vision was 
found to be 20/20 with normal visual acuity.  The remainder 
of the eye examination was pertinently negative.

Personal statements submitted by R.C., another soldier from 
the veteran's unit, reiterated the details of the veteran's 
in-service head injury and his two eye injuries.

The May 1993 rating decision

The RO denied the veteran's claim in May 1993 on the basis 
that the evidence did not demonstrate the presence of a 
current eye disability and its relationship to the veteran's 
military service.  The veteran was notified of the May 1993 
decision and of his appeal rights by letter from the RO dated 
May 27, 1993.  He did not appeal.  In February 2003, however, 
he requested that his claim be reopened.  After the RO 
refused to do so, this appeal followed.

The additionally-submitted evidence

The evidence added to the record since the May 1993 rating 
decision consists of a December 1993 VA ophthalmology clinic 
progress note, an April 2004 VA examination report, and the 
transcript of a June 2005 Board videoconference hearing.  
This evidence will be analyzed below.

Analysis

The unappealed May 1993 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a bilateral eye disability may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally-
received evidence raises a reasonable possibility of 
substantiating the claim, namely whether the evidence shows a 
current eye disability and its relationship to the veteran's 
military service.  

The additionally-submitted December 1993 VA ophthalmology 
progress notes are pertinently negative for an eye disability 
of any kind, but do note a diagnosis of presbyopia.  See 
Terry v. Principi, 18 Vet. App. 147 (2002) citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed.1994) [defining 
presbyopia as "hyperopia and impairment of vision due to . . 
. old age"].  
The April 2004 VA eye examination was also pertinently 
negative for an eye disability, with the exception of "age-
related" cataracts.  

These medical records are new in that they provide diagnoses 
of eye disabilities 
(i.e. presbyopia and cataracts) which were not present at the 
time of the May 1993 rating decision.  They are not, however, 
material in that that they attribute the veteran's eye 
disability to a cause wholly unrelated to his military 
service from 1966 to 1969, namely his age [the veteran is 
currently 58 years of age].  Because this evidence 
specifically rejects a positive medical nexus between the 
veteran's eye symptomatology and his period of active duty, 
it is not material and does not suffice to reopen the claim.  
See Villalobos, supra.  

As alluded to above, to the extent the veteran is contending 
that his bilateral eye disability(ies) are related to his in-
service eye injuries or to his in-service head injury; such 
is duplicative of similar contentions raised in the past and 
is therefore not new.  See Reid, supra.  In any event, as a 
layperson without medical training, the veteran is not 
competent to make a medical determination regarding the 
existence or etiology of an eye disability.  See Espiritu, 
supra.  

Because there is still no competent medical evidence that the 
veteran's eye disabilities are related to his military 
service, the claim cannot be reopened.  The evidence which 
has been presented since the May 1993 rating decision 
therefore does not raise the reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2004).  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a bilateral eye 
disability is unsuccessful.  The recently-submitted evidence 
not being both new and material, the claim of service 
connection for a bilateral eye disability is not reopened and 
the benefit sought on appeal remains denied.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a scalp laceration.

The veteran further seeks to reopen his previously denied 
claim of entitlement to service connection for residuals of a 
scalp laceration, which he claims is the result of a May 1967 
head injury.  [The other claimed residuals of this injury, 
including a vision deficit, a headache condition, and 
bilateral hearing loss are discussed elsewhere in this 
decision.]

Factual Background

The RO denied the veteran's service-connection claim for 
residuals of a scalp laceration in a May 1970 rating 
decision.  He did not appeal.  As with the veteran's other 
attempts to reopen his previously denied service-connection 
claims, before the Board can evaluate the merits of the 
claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim after the last final denial.  With respect to the 
veteran's claim for service connection for residuals of a 
scalp laceration, the last final denial is the unappealed May 
1970 rating decision.  

The "old" evidence

At the time of the May 1970 rating decision, the evidence of 
record included the veteran's service medical records and the 
report of a February 1970 VA examination.  The service 
medical records reflect that in May 1967, the veteran was 
struck in the head with a piece of cast iron pipe, resulting 
in a cut on top of his head.  An injury report completed 
shortly after the accident indicated that there "has not 
been any noticeable after effects since this accident 
happened."  The remainder of the service medical records are 
negative for treatment or complaint of a residual scar.  

On VA examination in February 1970, no visible scar was 
identified on the veteran's scalp.  

The May 1970 rating decision

In May 1970, the RO denied service-connection for residuals 
of a scalp laceration.  The basis of the decision was that no 
residuals of the 1967 scalp laceration, including a head 
scar, where found to exist on objective examination.  The 
veteran did not appeal this decision.  In February 2003 he 
requested that his claim be reopened.  After the RO refused 
to do so, this appeal followed.

The additionally-submitted evidence

The evidence added to the record since the May 1970 rating 
decision consists of VA treatment records, the report of an 
April 2004 VA examination, and the transcript of a February 
2005 Board hearing.  This evidence will be analyzed below.

Analysis

The unappealed May 1970 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for residuals of a scalp laceration may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2004).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally-received evidence raises a reasonable 
possibility of substantiating the claim, namely whether the 
evidence shows any current scalp laceration residuals.  

The additionally-submitted VA treatment records are 
completely negative for complaint or treatment regarding a 
head scar or any other residuals of a scalp laceration.  The 
April 2004 VA examination also failed to reveal any residuals 
of this injury, including a negative finding for a scar on 
the back of the head.  These records thus fail to demonstrate 
any residuals of a scalp laceration and specifically note 
that no such residuals, including a head scar, currently 
exist.  Because this evidence reflects no finding of a 
current disability, it is not material and does not suffice 
to reopen the claim.  See Villalobos, supra.  

The veteran himself also does not seem to be contending that 
any scalp laceration residuals currently exist.  [As noted 
above, the other residuals of his May 1967 head injury are 
addressed elsewhere in this decision].  To the extent that 
any of the veteran's statements can be construed to indicate 
his belief that current scalp laceration residuals, including 
a scar, currently exist; such is duplicative of similar 
contentions raised in the past and is therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any 
event, as noted above, as a layperson without medical 
training, the veteran is not competent to make a medical 
determination regarding the existence of a current 
disability.  See Espiritu, supra.  

Because there is still no competent medical evidence that any 
residual disability from the veteran's in-service scalp 
laceration currently exists, the claim cannot be reopened.  
The evidence which has been presented since the May 1970 
rating decision therefore does not raise the reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2004).  

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for residuals of a scalp 
laceration is unsuccessful.  The recently-submitted evidence 
not being both new and material, the claim of service 
connection for residuals of a scalp laceration is not 
reopened and the benefit sought on appeal remains denied.

5.  Entitlement to service connection for a left knee 
disability.

The veteran also seeks service connection for a left knee 
disability, which he claims both on a direct basis and as 
secondary to his right knee disability.

Pertinent Law and Regulations

The law and regulations pertaining to direct service 
connection have been set forth above and will not be 
repeated.

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The veteran's service medical records are pertinently 
negative for a left knee disability.  Medical records 
following service reflect a diagnosis of degenerative joint 
disease in the left knee beginning in 1993, almost a quarter 
of a century after service.  On VA examination in April 2004, 
however, a physical examination of the left knee with 
accompanying X-rays was pertinently negative.  The examiner 
opined that the "veteran's left knee condition is not likely 
due to the degenerative joint disease of the right knee."

Analysis

In the interest of clarity, the Board will apply the 
Hickson/Wallin analysis to the instant claim.

With respect to the first Hickson/Wallin element, even though 
the most recent VA examination was pertinently negative, the 
record contains a diagnosis of degenerative joint disease of 
the left knee.  This element has therefore arguably been 
satisfied.

With respect to the second element, service medical records, 
however, are completely negative for treatment or diagnosis 
of a left knee disability.  Indeed, the record demonstrates 
that the earliest diagnosis and treatment of a left knee 
condition did not occur until 1993, well over two decades 
after service.  Accordingly, Hickson element (2) has not been 
met and the veteran's direct service connection claim fails 
on that basis alone.  

Moreover, as explained above, service connection has not been 
established for a right knee disability or a disability of 
the right lower extremity.  Wallin element (2) has therefore 
also not been met and the veteran's secondary service 
connection claim fails on this basis.

For the sake of completeness, the Board will briefly address 
the final Hickson/Wallin element, medical nexus.  There is no 
competent medical evidence of record which relates the 
veteran's current degenerative joint disease of the left knee 
directly to his military service.  Given that his service 
medical records are completely negative for a left knee 
disability and that such condition was not diagnosed until 
over two decades following service, such nexus would be a 
manifest impossibility.  Likewise, in the absence of a 
service-connected right knee disability, a medical opinion 
satisfying Wallin element (3) would also be a manifest 
impossibility.  Moreover, the April 2004 VA examiner 
specifically found that the veteran's left knee 
symptomatology was unrelated to his right knee disabilities.  

No contrary medical opinion is of record.  The veteran has 
had ample opportunity to present such evidence, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

The Board observes in passing that the only service-connected 
disabilities are a burn scar on the left wrist and the right 
leg scar, both of which are rated noncompensably disabling.  
The veteran himself has not contended that either disability 
has caused or aggravated his left knee disability, and there 
is no medical evidence to that effect.  Indeed, as will be 
discussed below the June 2004 VA examiner was unable even to 
locate the right leg scar.

To the extent that the veteran himself maintains that such a 
nexus exists, as stated above, he is not competent to render 
an opinion on medical matters such as the etiology of 
disease, which requires specialized medical knowledge.  See 
Espiritu, supra.  His statements suggesting that his current 
left knee disability had its genesis in service or is somehow 
related to a service-connected disability are therefore of no 
probative value.  Hickson/Wallin element (3) has therefore 
not been met and the veteran's service-connection claim for a 
left knee disability fails on this additional basis.  The 
benefit sought on appeal must be accordingly denied.



6.  Entitlement to a compensable rating for a service-
connected right leg scar.

The veteran is also seeking a compensable disability rating 
for his service-connected right leg scar.  He essentially 
argues that the symptomatology associated with this scar is 
greater than that contemplated by a noncompensable 
evaluation.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the instant case, the veteran's right leg scar was rated 
as noncompensably disabling in a May 1970 rating decision.  
At that time, the scar was noted to be one inch wide and two 
inches long, located approximately six inches above the right 
ankle, and was essentially asymptomatic.

VA treatment records submitted since the May 1970 rating 
decision are completely negative for complaints or treatment 
regarding the veteran's right leg scar.  On VA examination in 
April 2004, the examiner found no current residuals of the 
veteran's in-service right leg injury.  On further VA 
examination in June 2004, the examiner found no discernable 
scar present on the veteran's right lower leg.  

The only evidence of the continued presence of the scar is a 
July 2004 progress note which referenced a fascial deficit in 
the lower right leg at the site of the July 1969 in-service 
leg injury.  The veteran and his representative contend that 
this warrants a compensable rating.

Specific schedular criteria

The veteran is currently assigned a noncompensable disability 
rating for his service-connected right leg scar under 38 
C.F.R. § 4.118, Diagnostic Code 7805 [scars, other].  
Diagnostic Code 7805 allows for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from March 2004, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Analysis

The veteran is seeking a compensable evaluation for his 
service-connected right leg scar.  

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's right leg scar is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code 7805 [scars, other] (2004).  
This diagnostic code directs that scars be rated based on the 
limitation of function of the affected part.  

A number of other diagnostic codes specifically deal with 
scars on anatomical regions other than the head, face or 
neck, and are potentially applicable.
For reasons stated immediately below, none are appropriate in 
this case. 

Diagnostic Code 7801 provides a 10 percent evaluation for 
deep scars or scars that cause limitation of motion when such 
have an area of at least six square inches 
(39 sq. cm).  The veteran's right leg scar in this case is 
not deep and does not cause limitation of motion.  The April 
and June 2004 VA examiners specifically found no discernable 
scar, much less one measuring the requisite six square 
inches.  Even at the previous February 1970 examination, the 
veteran's scar measured only two square inches.  Accordingly, 
Diagnostic Code 7801 does not avail the veteran.

Diagnostic Code 7802 rates scars "other than on the head, 
face, or neck that are superficial and that do not cause 
limitation of motion."  However, as noted immediately above, 
the veteran's scar is largely nondiscernable and is clearly 
under the 144 square inches required for a compensable 
evaluation under Diagnostic Code 7802.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the April and June 2004 VA examination reports, has 
noted loss of skin covering over the scar.  Again, the only 
indication that a scar is even present in the lower right leg 
was the note of a fascial deficit at the site of the 
veteran's 1969 in-service injury in a July 2004 progress 
note.   Such did not indicate any history of scar 
instability.  Because loss of skin covering over the 
veteran's scar has not been demonstrated, it is not unstable 
and thus Diagnostic Code 7803 is not for application in this 
case.  

Likewise, Diagnostic Code 7804 is not applicable as that 
diagnostic code requires the scar to be painful on 
examination.  None of the medical evidence of record 
indicates that the scar is painful.  As explained above, it 
appears to be nonexistent or nearly so.  While pain has been 
noted in the right lower extremity, this has been clinically 
associated with various right knee pathology (discussed above 
in connection with the first issue on appeal); none of the 
medical evidence related any pathology to the veteran's 
service-connected scar.  Diagnostic Code 7804 is accordingly 
inapplicable to the instant case.  

Accordingly, the Board will proceed to analyze the veteran's 
claim under Diagnostic Code 7805.

Schedular rating

As noted above, the veteran's scars are currently evaluated 
under Diagnostic Code 7805, which provides that scars should 
be rated based on limitation of function of the affected 
part.  Review of the medical records reveals that the 
veteran's right leg scar is unaccompanied by any functional 
loss or loss of motion.  The April and June 2004 VA examiners 
did not identify any functional loss, and no functional loss 
associated with the scar is identified anywhere in the 
medical records.  Thus, there exists no basis to assign a 
compensable rating under Diagnostic Code 7805.  

To the extent that the veteran himself has ascribed any 
pathology to the service-connected scar, he is not competent 
to do so.  See Espiritu, supra; see also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  

Extraschedular consideration

In the November 2004 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with this issue.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

As noted above, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Review of the record does not reveal any factors which may be 
considered exceptional or unusual.  The medical evidence of 
record fails to show that the veteran has ever been 
hospitalized for his right leg scar.  Marked interference 
with employment has also not been demonstrated.  As discussed 
above, the competent medical evidence of record demonstrates 
that the right leg scar is asymptomatic.  There is no medical 
evidence of record that the scar presents in any clinically 
unusual matter.  

In short, the evidence does not support the proposition that 
the veteran's service-connected right leg scar presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his right 
leg scar.  The benefit sought on appeal is accordingly 
denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a right knee 
disability.  The claim is not reopened and remains denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a disability of the 
right lower extremity.  The claim is not reopened and remains 
denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a bilateral eye 
disability.  The claim is not reopened and remains denied.

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for residuals of a scalp 
laceration.  The claim is not reopened and remains denied.

Service connection for a left knee disability is denied.

Entitlement to a compensable disability rating for a service-
connected right leg scar is denied.


REMAND

7.  Entitlement to service connection for a headache 
condition.

8.  Entitlement to service connection for bilateral hearing 
loss.

The veteran is also seeking service connection for headache 
condition and bilateral hearing loss, which he contends was 
the result of his 1967 head injury.  He alternatively 
contends that his hearing loss is the result of noise 
exposure during service, particularly from heavy equipment 
and other tools (grinder, welders, etc.) used in connection 
with his in-service duties as a plumbing specialist.

Reasons for remand

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection, but no 
competent medical evidence addressing the third requirement, 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
note that the veteran experiences headaches.  None of the 
various VA examiners has stated whether such headaches 
represent manifestations of a diagnosed headache disorder, 
are symptoms of some other diagnosed disability, or represent 
isolated symptomatology unrelated to any underlying 
condition.  This medical question should be clarified by an 
additional VA examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

Because several examiners have noted that the veteran does 
suffer from headaches, for the purposes of this remand, 
Hickson element (1) has arguably been satisfied.  Element (2) 
has also been met, as the veteran suffered a head injury in 
service when he was struck with a piece of cast iron pipe in 
1967.  There is no medical opinion of record, however, 
regarding a potential causal relationship between the 
veteran's possible headache condition and his in-service head 
injury.  Accordingly, the Board finds that a nexus opinion is 
necessary to properly decide the veteran's service-connection 
claim for a headache condition.  See Charles, supra.  

The veteran's service-connection claim for bilateral hearing 
loss must also be remanded for further development.  Although 
a February 2004 VA examination noted bilateral hearing loss 
(thereby fulfilling the first Hickson element), and the 
veteran was noted to have right ear hearing loss in service 
and was exposed to noise from heavy equipment in service 
(thereby arguably satisfying the second element), no medical 
opinion was obtained regarding a potential causal 
relationship between the two.  Consistent with Charles, this 
issue must be remanded so that an additional VA audiology 
examination can be obtained.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for VA examination 
of the veteran to determine the current 
nature and severity of his alleged 
headache condition and bilateral hearing 
loss.  The veteran's VA claims file 
should be made available to and reviewed 
by the examiner(s) prior to the 
examination(s).  An opinion should be 
expressed as to whether the veteran has a 
current headache condition.  If the 
veteran is found to have a headache 
condition, an opinion should be expressed 
as to whether such is related to any 
incident of service, including the 
veteran's in-service head injury. 
Similarly, an opinion should be expressed 
as to whether the veteran's hearing loss 
is related to the hearing loss noted in 
the service medical records or to any 
other incident of service, including the 
veteran's in-service head injury and 
noise exposure.  A report of the 
examination(s) should be associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues of service connection for a 
headache condition and bilateral hearing 
loss.   If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


